Appeal (1) from an order of Supreme Court at Special Term entered on July 18, 1969, in New York County, which granted a motion by defendants-respondents for partial summary judgment and denied a motion by plaintiff for an order for continuance and for leave to take depositions, and (2) from the judgment entered July 24, 1969 which adjudged that defendants-respondents have judgment against plaintiff on the second cause of action in the amended complaint.
Memorandum by the Court.
Judgment and order entered July 24, 1969 and July 18, 1969, respectively, affirmed, with $50 costs and disbursements to the defendants-respondents. The contentions expressed in the dissent which impugn either the purpose or the individuals involved in the transactions, we feel, are completely beside the points involved. The legality of the dividends is not challenged nor is there shown conduct on the part of the directors voting for the dividends which would warrant interference with the internal affairs of the corporation. Absent either, the recriminations expressed have no legal significance and we find it unnecessary to resort to the record to dispel them.